Case: 14-11247     Date Filed: 09/18/2014   Page: 1 of 5


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-11247
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:13-cr-60279-RNS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

EDUARDO CHOC PEREZ,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (September 18, 2014)

Before TJOFLAT, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Eduardo Choc Perez appeals his 46-month sentence, imposed at the bottom

of the applicable advisory guideline range, after pleading guilty to one count of
               Case: 14-11247     Date Filed: 09/18/2014     Page: 2 of 5


illegally re-entering the United States after removal, in violation of 8 U.S.C.

§ 1326(a) and (b)(1). For the first time on appeal, Choc Perez argues that the

district court’s adherence to the guideline range, without consideration of

mitigating factors about his background and history of alcohol abuse, resulted in a

substantively unreasonable sentence. He contends that the district court placed

unjustified reliance on his criminal history and on the Guideline range itself,

rendering his sentence greater than necessary to achieve the purposes of sentencing

set out in 18 U.S.C. § 3553(a).

      Generally, we review the reasonableness of a district court’s sentence under

a deferential abuse of discretion standard of review. Gall v. United States, 552
U.S. 38, 51, 128 S. Ct. 586, 597, 169 L. Ed. 2d 445 (2007). When a defendant raises

sentencing arguments for the first time on appeal, however, we review for plain

error. United States v. Bonilla, 579 F.3d 1233, 1238 (11th Cir. 2009). We will

reverse only if “(1) an error occurred, (2) the error was plain, (3) the error affected

substantial rights in that it was prejudicial and not harmless, and (4) the error

seriously affected the fairness, integrity, or public reputation of a judicial

proceeding.” United States v. Perez, 661 F.3d 568, 583 (11th Cir. 2011).

      In reviewing the reasonableness of a sentence, we first ensure that the

district court committed no significant procedural error, such as improperly

calculating the guideline range or inadequately explaining a chosen sentence. Gall,


                                            2
               Case: 14-11247    Date Filed: 09/18/2014   Page: 3 of 5
552 U.S. at 51, 128 S.Ct. at 597. The procedural reasonableness is not at issue in

this case. We then examine whether the sentence was substantively unreasonable

considering the totality of the circumstances. Id. This examination includes an

inquiry into whether the statutory factors in § 3553(a) support the sentence. United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      Pursuant to § 3553(a), the district court must impose a sentence “sufficient,

but not greater than necessary to comply with the purposes” set forth in

§ 3553(a)(2), including promoting respect for the law, deterring criminal conduct,

and protecting the public from the defendant’s future criminal conduct. See 18

U.S.C. § 3553(a)(2). In determining a particular sentence, the court must also

consider the nature and circumstances of the offense, the history and characteristics

of the defendant, the kinds of sentences available, the applicable guideline range,

the pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)-(7).

      The weight to be accorded any given § 3553(a) factor is a matter committed

to the sound discretion of the district court. United States v. Williams, 526 F.3d
1312, 1322 (11th Cir. 2008). A district court’s unjustified reliance upon any one

§ 3553(a) factor may be a symptom of an unreasonable sentence. United States v.

Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006). A district court’s failure to give


                                          3
              Case: 14-11247     Date Filed: 09/18/2014    Page: 4 of 5


mitigating factors the weight a defendant contends they deserve, however, does not

render the sentence unreasonable. United States v. Lebowitz, 676 F.3d 1000, 1016-

17 (11th Cir. 2012) (quotation omitted), cert. denied, 133 S. Ct. 1492 (2013). We

will only vacate a sentence if “left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir.

2010) (en banc).

      Finally, we ordinarily expect a sentence within the guideline range to be

reasonable. United States v. Victor, 719 F.3d 1288, 1291 (11th Cir. 2013). A

sentence imposed well below the statutory maximum penalty is another indicator

of reasonableness. See United States v. Early, 686 F.3d 1219, 1222 (11th Cir.

2012).

      Because Choc Perez did not did not file any objections to the PSI or raise

any objections at sentencing to preserve the issue for appeal, we apply plain-error

review. See Bonilla, 579 F.3d at 1238. Choc Perez failed to demonstrate that the

district court plainly erred by imposing a substantively unreasonable sentence. The

record shows that the court expressly considered factors in mitigation, including

Choc Perez’s alcohol problem. To the extent that Choc Perez urges us to re-weigh

the § 3553(a) factors to place greater emphasis on his mitigating factors, we will


                                           4
               Case: 14-11247    Date Filed: 09/18/2014   Page: 5 of 5


not do so. See Lebowitz, 676 F.3d at 1016-17. Moreover, Choc Perez’s sentence

met the goals listed in § 3553(a), as his four prior removals and previous sentences

of imprisonment had failed to deter him, to protect the public from his criminal

conduct, or to promote respect for the law. See Gonzalez, 550 F.3d at 1324; 18

U.S.C. § 3553(a)(2). Although the district court may have given greater weight to

these § 3553(a) factors than others, that is a decision committed to the sound

discretion of the district court. See Williams, 526 F.3d at 1322. Finally, because

we ordinarily expect a within-guideline sentence to be reasonable, it follows that

we would ordinarily not expect a sentence at the bottom end of the guidelines, such

as Choc Perez’s 46-month sentence, to be unreasonably severe, particularly when it

is well below the statutory maximum sentence of 10 years. See Victor, 719 F.3d at

1291; Early, 686 F.3d at 1222. Accordingly, as Choc Perez has not shown that the

district court plainly erred in imposing his sentence, we affirm. See Perez, 661
F.3d at 583.

      AFFIRMED.




                                         5